Citation Nr: 1543095	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous (SLE).

2.  Entitlement to an initial compensable rating for status post right popliteal artery release with residual calf muscle weakness and plantar flexion.

3.  Entitlement to an initial rating higher than 10 percent for sensory neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for a right lower calf scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to January 2001, from June 2001 to October 2003, and from January 2004 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Denver, Colorado currently has jurisdiction over the Veteran's appeal.

In January 2013, the Board remanded the issues of entitlement to service connection for SLE and entitlement to a higher initial rating for status post right popliteal artery release with residual calf muscle weakness and plantar flexion for further development.

In May 2013, the RO granted service connection for sensory neuropathy of the right lower extremity and a right lower calf scar (both as residuals of the service-connected status post right popliteal artery release) and assigned initial 10 percent and noncompensable disability ratings, respectively, both effective from January 30, 2008.  As the service-connected status post right popliteal artery release is rated based upon its residuals, the issues of entitlement to higher initial ratings for sensory neuropathy of the right lower extremity and a right lower calf scar are before the Board as part of the appeal for a higher initial rating for status post right popliteal artery release. 

The issue of entitlement to service connection for SLE is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Status post right popliteal artery release has been manifested by right lower extremity pain, discomfort, occasional weakness, tightness, numbness, tingling, and scarring; there has been no joint involvement or muscle involvement beyond Muscle Group XI, and right leg scarring does not affect an area exceeding at least 6 square inches, is not unstable or painful on demonstration, and does not cause any limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post right popliteal artery release with residual calf muscle weakness and plantar flexion are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.56, 4.73, Diagnostic Code (DC) 5311, 4.104, DC 7112 (2014).

2.  The criteria for an initial rating higher than 10 percent for sensory neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8524 (2014).

3.  The criteria for an initial compensable rating for a right lower calf scar are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21 (2014), 4.118, Diagnostic Codes (DC) 7800-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The appeal for higher initial ratings for status post right popliteal artery release, sensory neuropathy of the right lower extremity, and a right lower calf scar arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected status post right popliteal artery release and its residuals.  In addition, the Veteran was afforded VA examinations to assess the severity of this disability and its residuals.

In its January 2013 remand, the Board instructed the AOJ to obtain all VA treatment records from the VA Medical Center in Denver, Colorado (VAMC Denver) and from any other identified VA facility dated since December 2010 and afford the Veteran a VA examination to assess the severity of his service-connected status post right popliteal artery release and its residuals.  As explained above, all relevant VA treatment records have been obtained and associated with the file (including records from VAMC Denver dated since December 2010).  Also, VA examinations were conducted in April 2013 to assess the severity of the service-connected status post right popliteal artery release and its residuals.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board. 

Therefore, the AOJ substantially complied with all of the Board's January 2013 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the appeal for higher initial ratings for status post right popliteal artery release, sensory neuropathy of the right lower extremity, and a right lower calf scar.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's status post right popliteal artery release is rated under 38 C.F.R. 
§§ 4.73, 4.104, DCs 7112-5311.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the Veteran's disability has been partially described as a small artery aneurysm (DC 7112), which has been rated on the basis of injury to Muscle Group XI under DC 5311. 

Under DC 7112, any asymptomatic small artery aneurysm warrants a noncompensable rating.  38 C.F.R. § 4.104, DC 7112.  A note to DC 7112 directs that if a small artery aneurysm is symptomatic, it is to be rated according to the body system affected.  Following surgery, any residuals are to be rated under the body system affected.

Injuries to Muscle Group XI are rated under 38 C.F.R. § 4.73, DC 5311.  These muscles include the posterior and lateral crural muscles and muscles of the calf, including the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  The functions of these muscles are propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311.

Under DC 5311, the following ratings apply: a noncompensable rating is warranted for slight injury, a 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury, and a 30 percent rating is warranted for severe injury.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b)  A through-and-through injury with muscle damage shall be rated as no less than a moderate injury for each group of muscles damaged.

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles-(i) Type of injury. Simple wound of muscle without debridement or infection.  (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A)  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C)  Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D)  Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G)  Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

In this case, service treatment records include an April 2007 discharge summary and operative report, which reveal that the Veteran began experiencing ischemia of the right foot and disabling right leg claudication.  He was diagnosed as having disabling right leg claudication and right foot ischemia secondary to right popliteal arterial entrapment with arterial stenosis, aneurysm formation, and distal embolization and he underwent a surgical procedure for these problems.  Following the surgery, he remained stable, he was afebrile with good wound healing, motor and sensory function of the right foot was intact, and there was a palpable dorsalis pedis pulse with good graft function.  He was discharged three days following the surgery and was diagnosed as having right popliteal arterial entrapment with popliteal arterial stenosis and aneurysmal dilatation and distal embolization.  

The Veteran underwent post-operative evaluations, at which times he had started mild activity of the right leg and was not experiencing any pain, edema, or weakness.  With limited activity, his right leg claudication symptoms had completely resolved and he stopped taking pain medication.  There was mild tightness in the popliteal fossa incision, but there was no neurologic deficit or weakness.  Examinations revealed that there was some minimal edema, but that the Veteran's right groin and popliteal fossa incisions were fully healed without difficulty, that his right foot was pink, warm, and well perfused, that there was a strong and palpable dorsalis pedis pulse, and that motor and sensory functions were intact.  There was no tenderness along the gastrocnemius medial head.

A January 2008 VA examination report indicates that prior to surgery in April 2007, the Veteran experienced a throbbing pain and numbness in his right foot and was diagnosed as having entrapment of the right popliteal artery.  After surgery, the signs and symptoms of foot pain and numbness resolved.  However, the Veteran reported that he did experience weakness in his calf muscle and numbness over the surgical scar behind the right knee.  There was no effect on his daily activities, but he had missed 30 days of work in the previous 12 months due to his surgery.  He was able to walk one mile without difficulty.
Examination revealed that the Veteran's gait was normal, that he did not use any assistive devices, and that he was able to get up from a chair and change position on the examination table without difficulty.  Deep tendon reflexes were normal (+2/4) and equal bilaterally, motor strength and sensation were intact, and peripheral pulses were intact.  There was an area of decreased sensation in the area of the right posterior knee scar.  This area measured 4 centimeters by 10 centimeters.  The Veteran was diagnosed as having status post right popliteal artery bypass with residual calf muscle weakness.

In his November 2008 notice of disagreement and August 2009 substantive appeal (VA Form 9), the Veteran reported that he experienced "at least a 30% reduction in calf strength" and increased pain and tingling with activity (e.g., going up stairs, attempting to run, walking longer than 10 minutes, attempting to hike).  The pain was located in the calf and the medial and lateral sides distal to the calf and occasionally radiated into the arch of the right foot after prolonged walking, increased exercise, and going uphill.  The foot pain was described as a burning/tingling sensation.  As a result of the pain, the Veteran experienced difficulty remaining active.  He also experienced "tremendous pain" behind the knee at the surgical site with prolonged sitting.  This pain was sharp and was associated with numbness and tingling.  He was required to drive long distances due to his job and this resulted in constant pain in his right calf.

During a May 2010 VA examination the Veteran reported that he had not experienced any additional hospitalizations or surgeries since his January 2008 examination, that he was self-employed in a part time position delivering goods with his car, that he did not have any work restrictions or accommodations, that he had not missed any work due to his service-connected right calf disability, and that he exercised two to three times a week (primarily by lifting weights).  His ability to sit was limited to approximately 40 minutes at a time, at which time he would develop tightness in the right upper posterior calf and would need to stretch.  He was able to climb eight flights of stairs without difficulty, he had no limitations of his activities of daily living, and he was fully capable of dressing, undressing, eating, cooking, performing personal hygiene, writing, and driving.  He did not use any assistive devices.
The Veteran further reported that ever since his right popliteal surgery in April 2007 he had experienced minor numbness behind the right knee and discomfort tightness in his right upper posterior calf if he walked more than 30 minutes on level ground or uphill more than 20 minutes.  At that time he needed to stop and stretch his right leg, massage the leg, and shake it out for two to three minutes.  The symptoms would then resolve and he was able to resume walking for 20 to 30 minutes depending upon the terrain.  Also, the right calf would feel weaker with push offs of the foot after 20 to 30 minutes of walking and after several minutes of exercising doing calf push offs.  He had been taking aspirin on a daily basis since the April 2007 surgery in order to thin his blood and prevent clots.  He did not take any analgesics or prescription medications, he did not experience any recurrent symptoms of any color changes in the leg, foot, or toes, and there were no skin changes, hair changes, or skin ulceration.  There was no decreased temperature in the leg, foot, or toes, there were no problems with any right leg joints due to the calf disability, and the disability did not affect the Veteran's occupation.

Examination revealed that the Veteran's gait and posture were normal and that he did not use any braces or assistive devices for ambulation.  There was no edema, venous abnormalities, or venous stasis of the lower extremities, lower extremity pulses were 2+ and equal bilaterally, capillary filling of the toenail beds was normal bilaterally, the skin of the lower extremities was normal and had no color or dystrophic changes, rashes, or ulcerations, and the temperature of the feet was normal bilaterally.  Sensation of the right lower extremity was generally normal to vibration, temperature, and touch, but there was a 15 centimeter by 15 centimeter patch of mild decreased sensation to touch and temperature in the right popliteal fossa around the surgical scar.  Deep tendon reflexes were normal in the knees and ankles bilaterally, there was no muscle atrophy or deformity, and muscle strength of the lower extremities was generally normal (5/5).  Although muscle strength associated with right foot plantar flexion was initially normal (5/5), the Veteran developed tightness and discomfort in the right posterior calf and there was some weakness (4/5 muscle strength) of right foot plantar flexion following two to three minutes of repetitive exercises.  Examinations of the right knee and ankle were normal.

Moreover, there was a right posterior leg surgical scar which was S-shaped, started at the medial posterior thigh above the popliteal fossa and extended horizontally through the popliteal fossa and vertically over the lateral posterior upper calf, and was 21 centimeters long and 4 millimeters wide.  The scar was deep without any evidence of underlying soft tissue loss (the deep tissue disruption was considered equal in size to the overlying skin scar), did not result in any limitation of motion, and was smooth without any inflammation, ulceration, or abnormal pigmentation.  Also, there was no gross asymmetry, distortion of features, or disfigurement and the scar was level with the surrounding skin, flexible, non-indurated, non-edematous, non-adherent, and non-tender.  The Veteran was diagnosed as having residual mild weakness of the right posterior calf plantar flexion and residual scars with mild localized numbness behind the knee, status post right popliteal bypass.

An April 2013 VA muscle examination report reveals that the Veteran had not experienced any penetrating or nonpenetrating muscle injury.  Rather, he underwent a right popliteal artery bypass in April 2007 for entrapment syndrome of the right popliteal artery due to overuse of the medial gastrocnemis muscle.  At the time of surgery, there was division of the medial head of the gastrocnemius muscle and tendon to release the entrapped right popliteal artery with immediate repair of the divided gastrocnemius muscle and tendon.  There was no muscle or tendon tissue loss.  After surgery, the signs and symptoms of foot pain and numbness completely resolved.  At the time of the April 2013 examination, the Veteran was not experiencing any weakness in his right gastrocnemius muscle.  There were no effects on his daily activities (including vigorous exercise), he had not missed any work in the previous 12 months due to his disability, and he was able to run (short distances), walk, swim, and perform weight training without difficulty.  The Veteran's muscle injury involved Muscle Group XI on the right, but there were no other muscle groups affected.  There was no history of any rupture of the diaphragm with herniation, extensive muscle hernia of any muscle without other injury to the muscle, or injury to the facial muscles.

Examination revealed that there were no fascial defects or evidence of fascial defects associated with any muscle injuries, that the Veteran's muscle injury did not affect muscle substance or function, and that the Veteran did not experience any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle strength was normal (5/5) in the upper and lower extremities bilaterally and there was no muscle atrophy.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms and the Veteran's muscle injury did not impact his ability to work.  He was diagnosed as having division of the medial head of the right gastrocnemius muscle and tendon to release the entrapped right popliteal artery with immediate repair.

The report of an April 2013 VA neurologic examination reflects that the Veteran had reportedly experienced mild persistent numbness behind and below his right knee ever since his April 2007 popliteal artery bypass.  He also experienced constant mild right lower extremity pain.  These symptoms did not affect his daily activities, he had not missed any work in the previous 12 months, and he was able to run, walk, swim, and perform weight training without difficulty.  He did not experience any other pain, paresthesias, dysesthesias, or numbness.    

Examination revealed that muscle strength was normal (5/5) in the upper and lower extremities bilaterally, that there was no muscle atrophy, and that reflexes were normal (2+) in the upper and lower extremities bilaterally.  Sensation was decreased at the right thigh/knee, but was otherwise normal in other areas.  The area of decreased sensation measured 12 centimeters by 8 centimeters and was located just below the right lower extremity scar (which was located just below and behind the right knee).  There was a mild decrease to touch and temperature below the oblique linear 15 centimeter surgical scar.  There were no trophic changes, the Veteran's gait was normal, and he did not use any assistive devices.  Overall, there was mild incomplete paralysis of the right internal popliteal (tibial) nerve, but no other nerves were affected.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  A diagnosis of sensory neuropathy was provided.  This disability did not impact the Veteran's ability to work.

The examiner who conducted the April 2013 examination explained that the small cutaneous branches of the medial sural cutaneous nerve (from the tibial nerve) were cut at the time of the Veteran's surgery.  There was a mild decrease to touch and temperature below the surgical scar and this represented a sensory loss only, without any motor abnormality.  The muscle of the lower extremities showed no atrophy or deformity (including the right calf muscle).  Muscle strength of the right calf muscle was normal (5/5).  Following repetitive exercise of the right calf muscles (rising on the toes), there was no weakness of right ankle plantar flexion or dorsiflexion.

An April 2013 VA scars examination report indicates that the Veteran had a single surgical scar behind and below the right knee and that there was persistent numbness below the knee, but that the scar was not painful or unstable and did not result in any limitation of function.  The scar was linear and measured 15 centimeters by 0.2 centimeters.  Sensation was intact to light touch, vibration, pinprick, and proprioception bilaterally, but there was a mild decrease to touch and temperature sensation just below the right leg scar.  The Veteran was diagnosed as having a right popliteal artery surgery scar.  This disability did not impact his ability to work.

I. Muscle Injury

The above evidence reflects that there is a right leg muscle disability with pain, discomfort, tightness, and weakness.  Overall, the Board finds that the symptoms of the Veteran's right leg muscle disability most closely approximate the criteria for a slight muscle injury under DC 5311 (equivalent to a 0 percent rating) during the entire claim period.  Specifically, his right leg muscle injury in service was the result of a surgical procedure involving the right popliteal artery, there was no debridement or prolonged infection, he was discharged from the hospital three days following the surgery, and the only cardinal sign/symptom of muscle disability during the claim period has been occasional muscle weakness after prolonged use of the right leg.  Although there is a right leg surgical scar, there is no loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power, or lowered threshold of fatigue when compared to the left leg.  Moreover, there is no evidence of x-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The Veteran reported in his November 2008 notice of disagreement that he experienced "at least a 30% reduction in calf strength" and increased pain with activity.  He is competent to report the symptoms of his right leg disability, including weakness after prolonged use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, there is nothing to explicitly contradict his report and muscle strength associated with right foot plantar flexion became somewhat impaired (4/5) following two to three minutes of repetitive exercises during the May 2010 VA examination.  Hence, the Veteran's report of right leg weakness following prolonged use is credible.

Nevertheless, despite the Veteran's reports of occasional right leg weakness and the findings during the May 2010 VA examination, right lower extremity muscle strength has otherwise been normal (5/5) during the remainder of the claim period (including during the most recent VA examination in April 2013).  In light of the fact that the impaired muscle strength during the May 2010 examination was only described as 4/5 following repetitive use, that muscle strength was otherwise normal during all other objective examinations, that all objective findings of moderate muscle injury have been absent during the claim period, and that there is no significant functional impairment of the right leg due to muscle disability, the Board finds that the overall symptoms of the Veteran's right leg muscle injury most closely approximate the criteria for a 0 percent rating under DC 5311 (indicative of no more than a slight muscle injury).  Also, there is no evidence of impairment of any muscle group other than group XI so as to warrant a compensable rating.

Hence, an initial compensable rating for status post right popliteal artery release with residual calf muscle weakness and plantar flexion under DC 5311 is not warranted at any time since the effective date of service connection.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.56, 4.73, 4.104, DCs 5311, 7112. 

II. Neuropathy

The Veteran's sensory neuropathy of the right lower extremity is rated under 38 C.F.R. § 4.124a, DC 8524 as paralysis of the internal popliteal (tibial) nerve.  Under DC 8524, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis resulting in loss of plantar flexion, frank adduction of the foot impossible, flexion and separation of toes abolished, no muscle in sole can move, and loss of plantar flexion in lesions of the nerve high in popliteal fossa.  38 C.F.R. § 4.124a , DC 8524.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the Veteran has reported throughout the entire claim period that he has experienced right lower extremity numbness, tingling, pain, and weakness.  Examinations have revealed an area of decreased sensation to touch and temperature in the area of the right lower extremity surgical scar (this area of decreased sensation was characterized as "mild" during the May 2010 examination) and occasional right calf weakness (described as 4/5) following repetitive use.  Also, the examiner who conducted the April 2013 examination concluded that there was mild incomplete paralysis of the right internal popliteal nerve.  

In light of the Veteran's reports of right lower extremity neurologic symptoms, the objective findings of only mild decreased sensation and occasional muscle weakness (4/5), the otherwise normal neurologic findings during the January 2008, May 2010, and April 2013 examinations, and the conclusion of the examiner who conducted the April 2013 examination, the Board finds that there has been at most mild neurologic disability involving the right lower extremity during the entire claim period.  There is no evidence of any nerve involvement other than the right internal popliteal nerve.  Hence, an initial rating higher than 10 percent for sensory neuropathy of the right lower extremity is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 4.7 , 4.124a, DC 8524.

III. Scarring

The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in January 2008, the 2008 amendments are not applicable in this instance.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on examination (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118  DCs 7800-7805 (prior to October 23, 2008).

The Veteran's right calf scar does not involve the head, face, or neck and there is no evidence that such scarring affects an area exceeding at least 6 square inches, is unstable, is painful on examination, or causes any limitation of motion or function.  Hence, an initial compensable rating for a right lower calf scar is not warranted at any time during the claim period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7, 4.118, DCs 7800-7805.

IV. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's right leg disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms include right leg pain, discomfort, tightness, weakness, numbness, tingling, and scarring.  DC 5311 provides compensation based upon the extent to which all of the right calf muscle injury symptoms (including pain, discomfort, and weakness) result in limitation of function of that muscle group.  The right lower extremity neurologic symptoms (i.e., pain, numbness, and tingling) are all contemplated by DC 8524, which provides a rating based upon the overall severity of paralysis of the internal popliteal nerve.  Also, symptoms associated with scarring are specifically contemplated by DCs 7800 to 7805.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to service-connected disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

V. Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Although the Veteran experienced a period of unemployment in April 2011, he has otherwise been gainfully employed during the remainder of the claim period and reportedly owned a gym and was employed as a real estate developer at the time of the April 2013 VA examinations.  He has not reported, and the evidence does not otherwise reflect, that he was unemployed during the claim period due to any service-connected disability or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

ORDER

Entitlement to an initial compensable rating for status post right popliteal artery release with residual calf muscle weakness and plantar flexion is denied.

Entitlement to an initial rating higher than 10 percent for sensory neuropathy of the right lower extremity is denied.

Entitlement to an initial compensable rating for a right lower calf scar is denied.
REMAND

The Veteran contends that he has current lupus and that the disease had its onset in service.  He was afforded a VA examination in April 2013 and the physician who conducted the examination opined that it was not likely ("less likely as not") that the Veteran had SLE or any other autoimmune disorder.  He reasoned that the Veteran had not experienced any symptoms or clinical manifestations of SLE apart from Raynaud's phenomenon.  There were no skin or oral cavity abnormalities or any pulmonary, renal, hematologic, or immunologic manifestations of an autoimmune disorder or SLE at any time.  Raynaud's phenomenon alone is insufficient to establish a diagnosis of SLE in that most cases of Raynaud's phenomenon are not secondary to or associated with SLE or any other autoimmune disorder.  Rather, it is a primary condition with an onset between ages 15 and 30 years (which occurred in the Veteran's case).  The positive speckled ANA with a titer of 1:80 is a non-specific test and is not specific for SLE.  In addition, the ANA panel was negative on two occasions for SLE.  Overall, the Veteran had none of the clinical or immunological criteria to establish a diagnosis of SLE.

A new opinion as to whether the Veteran has any current lupus related to service is necessary because although the April 2013 examiner reasoned that the Veteran did not experience any skin abnormalities associated with SLE, the examiner did not acknowledge or comment on VA treatment records which reveal that the Veteran experienced skin lesions on his legs.  The Veteran contends that these skin problems are manifestations of lupus.  Thus, a remand is necessary to obtain a new opinion as to the nature and etiology of any current lupus.

Updated VA treatment records should also be secured upon remand.

Additionally, the Veteran has not yet been provided with an adequate notice letter regarding the issue of entitlement to service connection for SLE in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).


Accordingly, this remaining issue is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection for SLE and notifies him of the disability rating and effective date elements of his claim. 

2.  Obtain and associate with the file all updated VA records of treatment, to specifically include all records from the VA Eastern Colorado Health Care System dated from August 2012 through the present, and all such records from any other sufficiently identified VA facility.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current lupus. All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any lupus diagnosed since December 2007, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lupus had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any lupus diagnosed since December 2007, all references to lupus and skin problems in the Veteran's service treatment records, and all instances of treatment for skin problems in the Veteran's VA treatment records (including treatments for lower extremity lesions).

A complete rationale shall be given for all opinions and conclusions expressed.

4.  After completion of the above development, if the benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


